Exhibit 10.2

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

among

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,

 

SCIENTIFIC GAMES CORPORATION,

as a Guarantor

 

and certain of their Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of June 9, 2008

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1. DEFINED TERMS

1

 

1.1.

Definitions

1

 

1.2.

Other Definitional Provisions

4

 

 

 

 

SECTION 2. GUARANTEE

5

 

2.1.

Guarantee

5

 

2.2.

Indemnity and Subrogation.

5

 

2.3.

Contribution and Subrogation

6

 

2.4.

Subordination.

6

 

2.5.

Amendments, etc. with respect to the Borrower Obligations

6

 

2.6.

Guarantee Absolute and Unconditional

7

 

2.7.

Reinstatement

7

 

2.8.

Payments

8

 

 

 

 

SECTION 3. GRANT OF SECURITY INTEREST

8

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

9

 

4.1.

Representations in Credit Agreement

9

 

4.2.

Title; No Other Liens

9

 

4.3.

Perfected Liens

9

 

4.4.

Jurisdiction of Organization; Chief Executive Office

10

 

4.5.

Inventory and Equipment

10

 

4.6.

Farm Products

10

 

4.7.

Investment Property

10

 

4.8.

Receivables

11

 

4.9.

Intellectual Property

11

 

 

 

 

SECTION 5. COVENANTS

11

 

5.1.

Covenants in Credit Agreement

11

 

5.2.

Delivery of Instruments and Chattel Paper

12

 

5.3.

Maintenance of Insurance

12

 

5.4.

Payment of Obligations

12

 

5.5.

Maintenance of Perfected Security Interest; Further Documentation

12

 

5.6.

Changes in Locations, Name, etc.

13

 

5.7.

Notices

13

 

5.8.

Investment Property

13

 

5.9.

Receivables

13

 

5.10.

Intellectual Property

14

 

 

 

 

SECTION 6. REMEDIAL PROVISIONS

16

 

6.1.

Certain Matters Relating to Receivables

16

 

6.2.

Communications with Obligors; Grantors Remain Liable

17

 

6.3.

Pledged Stock

17

 

--------------------------------------------------------------------------------


 

 

6.4.

Proceeds to be Turned Over to Administrative Agent

18

 

6.5.

Application of Proceeds

18

 

6.6.

Code and Other Remedies

19

 

6.7.

Registration Rights

20

 

6.8.

Deficiency

21

 

 

 

 

SECTION 7. THE ADMINISTRATIVE AGENT

21

 

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

21

 

7.2.

Duty of Administrative Agent

23

 

7.3.

Recording of Financing Statements

23

 

7.4.

Authority of Administrative Agent

23

 

 

 

 

SECTION 8. MISCELLANEOUS

24

 

8.1.

Amendments in Writing

24

 

8.2.

Notices

24

 

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

24

 

8.4.

Enforcement Expenses; Indemnification

24

 

8.5.

Successors and Assigns

25

 

8.6.

Set-Off

25

 

8.7.

Counterparts

25

 

8.8.

Severability

25

 

8.9.

Section Headings

25

 

8.10.

Integration

25

 

8.11.

GOVERNING LAW

26

 

8.12.

Submission To Jurisdiction; Waivers

26

 

8.13.

Acknowledgements

26

 

8.14.

Additional Grantors

27

 

8.15.

Releases

27

 

8.16.

WAIVER OF JURY TRIAL

27

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 1

 

Guarantors

Schedule 2

 

Description of Pledged Securities

Schedule 3

 

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

 

Location of Jurisdiction of Organization and Chief Executive Office

Schedule 5

 

Location of Inventory and Equipment

Schedule 6

 

Intellectual Property

 

 

 

ANNEXES

 

 

 

 

Annex I

 

Form of Assumption Agreement

Annex II

 

Form of Acknowledgment and Consent

Annex III

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 9, 2008, SCIENTIFIC GAMES
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), SCIENTIFIC GAMES
CORPORATION, a Delaware corporation (“Holdings”), as a Guarantor, each of the
subsidiaries of Holdings party hereto (together with the Borrower, Holdings and
any other subsidiary of Holdings that may become a party hereto as provided
herein, the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
several banks, financial institutions and other entities (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of June 9, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, as borrower, Holdings, as a Guarantor and
parent of the Borrower, the Lenders and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement.

 

WHEREAS, the obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement.

 

WHEREAS, the Guarantors are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.

 

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Agents and the
Lenders, as follows:

 


SECTION 1.  DEFINED TERMS


 

1.1.          Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.

 


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Credit Agreement Obligations”:  the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the

 

--------------------------------------------------------------------------------


 

Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to any Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents or any Letter of
Credit, or any other document made, delivered or given in connection therewith,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Agents or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

 

“Borrower Obligations”:  the collective reference to (i) the Borrower Credit
Agreement Obligations and (ii) Hedge Agreement Obligations, but only to the
extent that, and only so long as, the Borrower Credit Agreement Obligations are
secured and guaranteed pursuant hereto.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed on Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed on Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Financial Officer”:  the chief financial officer, principal accounting officer,
treasurer or controller of Holdings.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

 

“Grantors”: as defined in the preamble to this Agreement.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities,

 

2

--------------------------------------------------------------------------------


 

costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Agents or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

“Guarantors”:  the collective reference to each Grantor other than the
Borrower.  The initial Guarantors are identified on Schedule 1 hereto.

 

“Hedge Agreement Obligations”:  the collective reference to all obligations and
liabilities of Holdings or any Subsidiary (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to Holdings or any
such Subsidiary, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) to any counterparty to a Specified Hedge
Agreement, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, any Specified Hedge Agreement or any other document made,
delivered or given in connection therewith, in each case, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the relevant counterparty to a Specified Hedge Agreement that are
required to be paid by Holdings or any such Subsidiary pursuant to the terms of
any Specified Hedge Agreement).

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to any other Group Member.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to on Schedule 6.

 

3

--------------------------------------------------------------------------------


 

“Perfection Certificate”:  a certificate substantially in the form of Annex II,
completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by a Financial Officer and the chief legal officer of
Holdings.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary directly owned by a Grantor be
required to be pledged hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to on Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to on Schedule 6.

 

“Vehicles”:  all cars, trucks, trailers, construction, special purpose and other
vehicles and equipment covered by a certificate of title of any state or of the
United States of America and all appurtenants to any of the foregoing.

 

1.2.         Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

4

--------------------------------------------------------------------------------



 


(B)          THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(C)          WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR ANY
PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL REFER TO SUCH GRANTOR’S
COLLATERAL OR THE RELEVANT PART THEREOF.


 

(d)          Where the context requires, any affiliate of a Lender which is a
party to a Specified Hedge Agreement and any counterparty to a Specified Hedge
Agreement set forth on Schedule 1.1(b) to the Credit Agreement, in each case
shall be deemed to be a “Lender” for purposes of this Agreement.

 


SECTION 2.  GUARANTEE


 

2.1.         Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Agents and the Lenders and their
respective permitted successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations.

 


(B)          [RESERVED.]


 


(C)          [RESERVED.]


 


(D)          THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL ALL THE BORROWER OBLIGATIONS AND THE OBLIGATIONS OF EACH
GUARANTOR UNDER THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL HAVE BEEN
SATISFIED BY PAYMENT IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE
COMMITMENTS SHALL BE TERMINATED, NOTWITHSTANDING THAT FROM TIME TO TIME DURING
THE TERM OF THE CREDIT AGREEMENT THE BORROWER MAY BE FREE FROM ANY BORROWER
OBLIGATIONS.


 


(E)          NO PAYMENT MADE BY THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY ANY AGENT OR ANY
LENDER FROM THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY
OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SET-OFF OR
APPROPRIATION OR APPLICATION AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR
IN PAYMENT OF THE BORROWER OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE,
RELEASE OR OTHERWISE AFFECT THE LIABILITY OF ANY GUARANTOR HEREUNDER WHICH
SHALL, NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH
GUARANTOR IN RESPECT OF THE BORROWER OBLIGATIONS OR ANY PAYMENT RECEIVED OR
COLLECTED FROM SUCH GUARANTOR IN RESPECT OF THE BORROWER OBLIGATIONS), REMAIN
LIABLE FOR THE BORROWER OBLIGATIONS UNTIL THE BORROWER OBLIGATIONS ARE PAID IN
FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS ARE
TERMINATED.


 

2.2.         Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 2.4), Holdings and the Borrower agree that (a) in the event a
payment of an obligation shall be made by any Guarantor (other than Holdings)
under this Agreement, Holdings and the Borrower shall indemnify such Guarantor
for the full amount of such payment and such Guarantor shall be

 

5

--------------------------------------------------------------------------------


 

subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Grantor
(other than Holdings or the Borrower) shall be sold pursuant to this Agreement
or any other Security Document to satisfy in whole or in part an obligation owed
to any Lender, Holdings and the Borrower shall indemnify such Grantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

 

2.3.         Contribution and Subrogation.  Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 2.4) that, in the event a
payment shall be made by any other Guarantor (other than Holdings) hereunder in
respect of any Borrower Obligation or assets of any other Grantor (other than
Holdings or the Borrower) shall be sold pursuant to any Security Document to
satisfy any Borrower Obligation owed to any Lender and such other Guarantor or
Grantor (the “Claiming Party”) shall not have been fully indemnified by Holdings
and the Borrower as provided in Section 2.2, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment or
the greater of the book value or the fair market value of such assets, as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors and Grantors
on the date hereof (or, in the case of any Guarantor or Grantor becoming a party
hereto pursuant to Section 8.14, the date of the Assumption Agreement executed
and delivered by such Guarantor or Grantor).  Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 2.3 shall be subrogated to
the rights of such Claiming Party under Section 2.2 to the extent of such
payment.

 


2.4.         SUBORDINATION.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, ALL RIGHTS OF THE GUARANTORS AND GRANTORS UNDER SECTIONS 2.2 AND
2.3 AND ALL OTHER RIGHTS OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER
APPLICABLE LAW OR OTHERWISE SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF THE BORROWER OBLIGATIONS.  NO FAILURE ON THE PART OF
THE BORROWER OR ANY GUARANTOR OR GRANTOR TO MAKE THE PAYMENTS REQUIRED BY
SECTIONS 2.2 AND 2.3 (OR ANY OTHER PAYMENTS REQUIRED UNDER APPLICABLE LAW OR
OTHERWISE) SHALL IN ANY RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES OF ANY
GUARANTOR OR GRANTOR WITH RESPECT TO ITS OBLIGATIONS HEREUNDER, AND EACH
GUARANTOR AND GRANTOR SHALL REMAIN LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS
OF SUCH GUARANTOR OR GRANTOR HEREUNDER.


 


(B)          EACH GUARANTOR AND GRANTOR HEREBY AGREES THAT ALL INDEBTEDNESS AND
OTHER MONETARY OBLIGATIONS OWED BY IT TO ANY OTHER GUARANTOR, GRANTOR OR ANY
OTHER SUBSIDIARY SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL
IN CASH OF THE BORROWER OBLIGATIONS.


 

2.5.         Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Agent or any Lender may be rescinded by such Agent or
such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Agent or any Lender, and the Credit Agreement and the

 

6

--------------------------------------------------------------------------------


 

other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, and any collateral security, guarantee or right of offset at
any time held by any Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  No Agent
or Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

2.6.         Guarantee Absolute and Unconditional.  Each Guarantor to the extent
permitted by applicable law, waives any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by any Agent or any Lender upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the Agents
and the Lenders, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor, to the extent permitted by applicable law, waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations.  Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against any Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by any Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Agent or any Lender against any Guarantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.7.         Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of

 

7

--------------------------------------------------------------------------------


 

any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.8.         Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars or the relevant Foreign Currency, as applicable, at the Funding Office.

 


SECTION 3.  GRANT OF SECURITY INTEREST


 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the Agents
and the Lenders (and any affiliates of any Lender to which Hedge Agreement
Obligations are owing), a security interest in, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor’s Obligations:

 


(A)          ALL ACCOUNTS;


 


(B)          ALL CHATTEL PAPER;


 


(C)          ALL DEPOSIT ACCOUNTS;


 


(D)          ALL DOCUMENTS;


 


(E)          ALL EQUIPMENT, OTHER THAN VEHICLES;


 


(F)           ALL GENERAL INTANGIBLES;


 


(G)          ALL INSTRUMENTS (EXCEPT WITH REGARD TO LICENSES OF INTELLECTUAL
PROPERTY BY A THIRD PARTY TO A GRANTOR, IF THE ASSIGNMENT, TRANSFER OR GRANT OF
THE SECURITY INTEREST WOULD BREACH, LIMIT THE RIGHTS OF THE GRANTOR UNDER OR
GIVE RISE TO A RIGHT TO TERMINATE SUCH LICENSE);


 


(H)          ALL INTELLECTUAL PROPERTY;


 


(I)           ALL INVENTORY;


 


(J)           ALL INVESTMENT PROPERTY;


 

(k)          all Letter-of-Credit Rights;

 


(L)           ALL GOODS AND OTHER PROPERTY NOT OTHERWISE DESCRIBED ABOVE;


 


(M)         ALL BOOKS AND RECORDS PERTAINING TO THE COLLATERAL; AND

 

8

--------------------------------------------------------------------------------



 


(N)          TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS, SUPPORTING
OBLIGATIONS  AND PRODUCTS OF ANY AND ALL OF THE FOREGOING AND ALL COLLATERAL
SECURITY AND GUARANTEES GIVEN BY ANY PERSON WITH RESPECT TO ANY OF THE
FOREGOING;


 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, any applicable
shareholder or similar agreement, except to the extent that such Requirement of
Law or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable law; and provided, further, that the parties hereto acknowledge that
the security interest is granted as security only and shall not subject the
Administrative Agent or any Lender to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 


SECTION 4.  REPRESENTATIONS AND WARRANTIES


 

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to each Agent and each
Lender that:

 

4.1.         Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and each Agent and each Lender shall be
entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
knowledge of Holdings and the Borrower shall, for the purposes of this
Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

 

4.2.         Title; No Other Liens.  Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Agents and the Lenders
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Agents and the Lenders, pursuant to this Agreement or as are permitted by the
Credit Agreement.

 

4.3.         Perfected Liens.  The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected

 

9

--------------------------------------------------------------------------------


 

security interests in all of the Collateral in favor of the Administrative
Agent, for the ratable benefit of the Agents and the Lenders, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Liens permitted by
the Credit Agreement.

 

4.4.         Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business, are specified on Schedule 4. 
Such Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate as of a date which is recent to the date hereof.

 

4.5.         Inventory and Equipment.  On the date hereof, the Inventory and the
Equipment (other than mobile or moveable goods) are kept at the locations listed
on Schedule 5.

 

4.6.         Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

4.7.         Investment Property.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each relevant Issuer owned by such Grantor or,
in the case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding
Foreign Subsidiary Voting Stock of each relevant Issuer owned by such Grantor.
Each Grantor acknowledges and agrees that (i) to the extent each interest in any
limited liability company or limited partnership controlled now or in the future
by such Grantor and pledged hereunder is a “security” within the meaning of
Article 8 of the New York UCC and is governed by Article 8 of the New York UCC,
such interest shall be certificated and (ii) each such interest shall at all
times hereafter continue to be such a security and represented by such
certificate.  Each Grantor further acknowledges and agrees that with respect to
any interest in any limited liability company or limited partnership controlled
now or in the future by such Grantor and pledged hereunder that is not a
“security” within the meaning of Article 8 of the New York UCC, such Grantor
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC, nor shall such interest be represented
by a certificate, unless such Grantor provides prior written notification to the
Administrative Agent of such election and such interest is thereafter
represented by a certificate that is promptly delivered to the Administrative
Agent pursuant to the terms hereof.

 


(B)          ALL THE SHARES OF THE PLEDGED STOCK HAVE BEEN DULY AND VALIDLY
ISSUED AND ARE FULLY PAID AND NONASSESSABLE.


 


(C)          EACH OF THE PLEDGED NOTES CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE OBLIGOR WITH RESPECT THERETO, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES

 

10

--------------------------------------------------------------------------------



 


(WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT
OF GOOD FAITH AND FAIR DEALING.


 


(D)          SUCH GRANTOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
AND MARKETABLE TITLE TO, THE INVESTMENT PROPERTY PLEDGED BY IT HEREUNDER, FREE
OF ANY AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF ANY OTHER PERSON,
EXCEPT THE SECURITY INTEREST CREATED BY THIS AGREEMENT.


 

4.8.         Receivables.  (a)  Each Grantor shall deliver to the Administrative
Agent each Instrument or Chattel Paper in an amount in excess of $1,000,000
payable to such Grantor under or in connection with any Receivable.

 


(B)          THE AMOUNTS REPRESENTED BY SUCH GRANTOR TO THE LENDERS FROM TIME TO
TIME AS OWING TO SUCH GRANTOR IN RESPECT OF THE RECEIVABLES WILL AT SUCH TIMES
BE ACCURATE.


 

4.9.         Intellectual Property.  (a)  Schedule 6 lists all registered
Copyrights, registered Trademarks, Patents and applications to register any of
the foregoing owned by such Grantor in its own name on the date hereof, and all
Copyright Licenses, Trademark Licenses and Patent Licenses.

 


(B)          ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY OF SUCH
GRANTOR, INCLUDING WITHOUT LIMITATION THE INTELLECTUAL PROPERTY DESCRIBED ON
SCHEDULE 6, IS VALID, SUBSISTING, UNEXPIRED AND ENFORCEABLE, HAS NOT BEEN
ABANDONED AND DOES NOT INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER
PERSON.


 


(C)          EXCEPT AS SET FORTH ON SCHEDULE 6, ON THE DATE HEREOF, NONE OF THE
INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISE AGREEMENT
PURSUANT TO WHICH SUCH GRANTOR IS THE LICENSOR OR FRANCHISOR.


 


(D)          NO HOLDING, DECISION OR JUDGMENT HAS BEEN RENDERED BY ANY
GOVERNMENTAL AUTHORITY WHICH WOULD LIMIT, CANCEL OR QUESTION THE VALIDITY OF, OR
SUCH GRANTOR’S RIGHTS IN, ANY INTELLECTUAL PROPERTY IN ANY RESPECT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)          EXCEPT AS SET FORTH ON SCHEDULE 6, NO ACTION OR PROCEEDING IS
PENDING, OR, TO THE KNOWLEDGE OF SUCH GRANTOR, THREATENED, ON THE DATE HEREOF
(I) SEEKING TO LIMIT, CANCEL OR QUESTION THE VALIDITY OF ANY INTELLECTUAL
PROPERTY OR SUCH GRANTOR’S OWNERSHIP INTEREST THEREIN OR (II) WHICH, IF
ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE VALUE OF ANY
INTELLECTUAL PROPERTY.


 


SECTION 5.  COVENANTS


 

Each Grantor covenants and agrees with the Agents and the Lenders that, from and
after the date of this Agreement until the Obligations shall have been paid in
full, no Letter of Credit shall be outstanding and the Commitments shall have
terminated:

 

5.1.         Covenants in Credit Agreement.  In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is

 

11

--------------------------------------------------------------------------------


 

necessary to be taken or not taken under Sections 7 and 8 of the Credit
Agreement, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

 

5.2.         Delivery of Instruments and Chattel Paper.  If any amount in excess
of $1,000,000 payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument, Certificated Security or Chattel Paper,
such Instrument, Certificated Security or Chattel Paper shall be promptly
delivered to the Administrative Agent, duly indorsed in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

 

5.3.         Maintenance of Insurance.  (a)  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies in accordance with
Section 7.5 of the Credit Agreement.

 


(B)          ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO CANCELLATION, MATERIAL
REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE EFFECTIVE,
EXCEPT IN THE CASE OF NON-PAYMENT OF PREMIUM, UNTIL AT LEAST 30 DAYS AFTER
RECEIPT BY THE ADMINISTRATIVE AGENT OF WRITTEN NOTICE THEREOF, (II) NAME THE
ADMINISTRATIVE AGENT AS INSURED PARTY OR LOSS PAYEE, (III) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, INCLUDE A BREACH OF WARRANTY CLAUSE AND
(IV) BE REASONABLY SATISFACTORY IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE
AGENT.


 


(C)          UPON THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A REPORT OF A REPUTABLE
INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE SUBSTANTIALLY CONCURRENTLY WITH
THE DELIVERY BY HOLDINGS TO THE ADMINISTRATIVE AGENT OF ITS AUDITED FINANCIAL
STATEMENTS FOR EACH FISCAL YEAR AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT
THERETO AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.


 

5.4.         Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon the Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Grantor.

 

5.5.         Maintenance of Perfected Security Interest; Further Documentation.
 (a)  Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to Dispose of the Collateral.

 


(B)          SUCH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE
LENDERS FROM TIME TO TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING THE ASSETS AND PROPERTY OF SUCH GRANTOR AND SUCH OTHER REPORTS IN
CONNECTION THEREWITH, IN EACH CASE AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, ALL IN REASONABLE DETAIL.

 

12

--------------------------------------------------------------------------------



 


(C)          AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED,
INCLUDING, WITHOUT LIMITATION, (I) THE FILING OF ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(II) IN THE CASE OF  INVESTMENT PROPERTY, DEPOSIT ACCOUNTS, LETTER-OF-CREDIT
RIGHTS AND ANY OTHER RELEVANT COLLATERAL, TAKING ANY ACTIONS NECESSARY TO ENABLE
THE ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE
APPLICABLE UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO.


 

5.6.         Changes in Locations, Name, etc.  Such Grantor will promptly notify
the Administrative Agent of (i) any change in its jurisdiction of organization
or the location of its chief executive office or sole place of business or
principal residence from that referred to in Section 4.4, or (ii) any change in
its name; and thereupon such Grantor shall deliver to the Administrative Agent
(a) all additional financing statements and other documents reasonably requested
by the Administrative Agent as necessary to maintain the validity, perfection
and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 5 showing any additional location
at which Inventory or Equipment shall be kept.

 

5.8.         Notices.  Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:

 


(A)           ANY LIEN (OTHER THAN SECURITY INTERESTS CREATED HEREBY OR LIENS
PERMITTED UNDER THE CREDIT AGREEMENT) ON ANY OF THE COLLATERAL WHICH WOULD
MATERIALLY ADVERSELY AFFECT THE ABILITY OF THE ADMINISTRATIVE AGENT TO EXERCISE
ANY OF ITS REMEDIES HEREUNDER; AND


 


(B)           OF THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE
COLLATERAL OR ON THE SECURITY INTERESTS CREATED HEREBY.


 

5.9.         Investment Property.  (a)  If such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Agents and the Lenders, hold the same for the benefit of the Agents and the
Lenders and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations.  Any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case

 

13

--------------------------------------------------------------------------------


 

any distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations. 
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property for the benefit of the Agents and the Lenders, segregated
from other funds of such Grantor, as additional collateral security for the
Obligations.  Notwithstanding the foregoing, the Grantors shall not be required
to pay over to the Administrative Agent or deliver to the Administrative Agent
as Collateral any proceeds of any liquidation or dissolution of any Issuer, or
any distribution of capital or property in respect of any Investment Property,
to the extent that (i) such liquidation, dissolution or distribution, if treated
as a Disposition of the relevant Issuer, would be permitted by the Credit
Agreement and (ii) the proceeds thereof are applied toward prepayment of Loans
and reduction of Commitments to the extent required by the Credit Agreement.

 


(B)          WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, SUCH
GRANTOR WILL NOT (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT, ANY
ISSUER TO ISSUE ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OR TO ISSUE
ANY OTHER SECURITIES CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR
EXCHANGE FOR ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OF ANY ISSUER,
(II) SELL, ASSIGN, TRANSFER, EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY
OPTION WITH RESPECT TO, THE INVESTMENT PROPERTY OR PROCEEDS THEREOF (EXCEPT
PURSUANT TO A TRANSACTION EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT),
(III) CREATE, INCUR OR PERMIT TO EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY
CLAIM OF ANY PERSON WITH RESPECT TO, ANY OF THE INVESTMENT PROPERTY OR PROCEEDS
THEREOF, OR ANY INTEREST THEREIN, EXCEPT FOR THE SECURITY INTERESTS CREATED BY
THIS AGREEMENT OR (IV) ENTER INTO ANY AGREEMENT OR UNDERTAKING RESTRICTING THE
RIGHT OR ABILITY OF SUCH GRANTOR OR THE ADMINISTRATIVE AGENT TO SELL, ASSIGN OR
TRANSFER ANY OF THE INVESTMENT PROPERTY OR PROCEEDS THEREOF (EXCEPT PURSUANT TO
A TRANSACTION EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT).


 


(C)          IN THE CASE OF EACH GRANTOR WHICH IS AN ISSUER, SUCH ISSUER AGREES
THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE
INVESTMENT PROPERTY ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS INSOFAR AS SUCH
TERMS ARE APPLICABLE TO IT, (II) IT WILL NOTIFY THE ADMINISTRATIVE AGENT
PROMPTLY IN WRITING OF THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN
SECTION 5.8(A) WITH RESPECT TO THE INVESTMENT PROPERTY ISSUED BY IT AND
(III) THE TERMS OF SECTIONS 6.3(C) AND 6.7 SHALL APPLY TO IT, MUTATIS MUTANDIS,
WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED OF IT PURSUANT TO
SECTION 6.3(C) OR 6.7 WITH RESPECT TO THE INVESTMENT PROPERTY ISSUED BY IT.


 

5.10.       Receivables.  (a)  Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify in any material respect any Receivable in any manner that could adversely
affect the value thereof.

 

14

--------------------------------------------------------------------------------



 


(B)          SUCH GRANTOR WILL DELIVER TO THE ADMINISTRATIVE AGENT A COPY OF
EACH MATERIAL WRITTEN DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT THAT QUESTIONS
THE VALIDITY OR ENFORCEABILITY OF MORE THAN 5% OF THE AGGREGATE AMOUNT OF THE
THEN OUTSTANDING RECEIVABLES.


 

5.11.       Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark owned by any Grantor
on and with respect to each and every product and service applicable to its then
current line in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, provided that if a product or service line is
discontinued, use of a Trademark with respect to such product or service line
may be discontinued, (ii) maintain at least the current quality of products and
services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Agents and the Lenders,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not knowingly (and not knowingly permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way, except as provided in
Section 5.10(a)(i) above.

 


(B)          SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT
KNOWINGLY DO ANY ACT, OR KNOWINGLY OMIT TO DO ANY ACT, WHEREBY ANY MATERIAL
PATENT OWNED BY ANY GRANTOR MAY BECOME FORFEITED, ABANDONED OR DEDICATED TO THE
PUBLIC.


 


(C)          SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT
KNOWINGLY (AND WILL NOT KNOWINGLY PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO)
DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY MATERIAL PORTION OF THE
COPYRIGHTS OWNED BY ANY GRANTOR MAY BECOME INVALIDATED OR OTHERWISE IMPAIRED. 
SUCH GRANTOR WILL NOT KNOWINGLY (EITHER ITSELF OR THROUGH LICENSEES) DO ANY ACT
WHEREBY ANY MATERIAL PORTION OF THE COPYRIGHTS OWNED BY ANY GRANTOR MAY FALL
INTO THE PUBLIC DOMAIN.


 


(D)          SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY USES ANY MATERIAL INTELLECTUAL PROPERTY TO INFRINGE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


 


(E)          SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS
PROMPTLY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR
REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL PROPERTY MAY BECOME
FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION
OR DEVELOPMENT (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN
ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY
MATERIAL INTELLECTUAL PROPERTY OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR
TO OWN AND MAINTAIN THE SAME.


 


(F)           WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION
OF ANY INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH GRANTOR SHALL

 

15

--------------------------------------------------------------------------------



 


REPORT SUCH FILING TO THE ADMINISTRATIVE AGENT WITHIN THIRTY BUSINESS DAYS AFTER
THE LAST DAY OF THE FISCAL QUARTER IN WHICH SUCH FILING OCCURS.  UPON REQUEST OF
THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL EXECUTE AND DELIVER, FOR
RECORDATION BY THE ADMINISTRATIVE AGENT (AT SUCH GRANTOR’S COST AND EXPENSE),
ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE ADMINISTRATIVE
AGENT MAY REQUEST TO EVIDENCE THE AGENTS’ AND THE LENDERS’ SECURITY INTEREST IN
ANY COPYRIGHT, PATENT OR TRADEMARK OWNED BY ANY GRANTOR AND THE GOODWILL AND
GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY.


 


(G)          SUCH GRANTOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS,
INCLUDING, WITHOUT LIMITATION, IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE
OR AGENCY IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, TO MAINTAIN
AND PURSUE EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION) AND TO
MAINTAIN EACH REGISTRATION OF THE MATERIAL INTELLECTUAL PROPERTY, INCLUDING,
WITHOUT LIMITATION, FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND
AFFIDAVITS OF INCONTESTABILITY.


 


(H)          IN THE EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY IS INFRINGED,
MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR SHALL (I) TAKE SUCH
ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY AND (II) IF SUCH
INTELLECTUAL PROPERTY IS OF MATERIAL ECONOMIC VALUE, PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AFTER IT LEARNS THEREOF AND TAKE ALL COMMERCIALLY
REASONABLE ACTIONS NECESSARY TO PROTECT SUCH INTELLECTUAL PROPERTY AND TO
RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION.


 


SECTION 6.  REMEDIAL PROVISIONS


 

6.1.         Certain Matters Relating to Receivables.  (a)  The Administrative
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that the Administrative Agent (in consultation
with the Borrower) reasonably considers advisable, and each Grantor shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications.  At any time upon
the occurrence and during the continuance of an Event of Default, upon the
Administrative Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants reasonably
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables.

 


(B)          THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT
SUCH GRANTOR’S RECEIVABLES AND THE ADMINISTRATIVE AGENT MAY CURTAIL OR TERMINATE
SAID AUTHORITY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT.  IF REQUIRED BY THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF
RECEIVABLES, WHEN COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY
EVENT, WITHIN TWO BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM
RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT IF REQUIRED,
IN A COLLATERAL ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS ONLY AS PROVIDED IN SECTION 6.5, AND (II) UNTIL SO TURNED
OVER, SHALL BE HELD BY SUCH GRANTOR ON BEHALF OF

 

16

--------------------------------------------------------------------------------



 


THE ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH
GRANTOR.  EACH SUCH DEPOSIT OF PROCEEDS OF RECEIVABLES SHALL BE ACCOMPANIED BY A
REPORT IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE OF THE PAYMENTS
INCLUDED IN THE DEPOSIT.


 


(C)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AT THE ADMINISTRATIVE AGENT’S REQUEST, EACH GRANTOR SHALL DELIVER TO
THE ADMINISTRATIVE AGENT ALL ORIGINAL (WHERE PRACTICABLE, OTHERWISE COPIES WILL
BE DELIVERED) AND OTHER DOCUMENTS EVIDENCING, AND RELATING TO, THE AGREEMENTS
AND TRANSACTIONS WHICH GAVE RISE TO THE RECEIVABLES, INCLUDING, WITHOUT
LIMITATION, ALL ORIGINAL ORDERS, INVOICES AND SHIPPING RECEIPTS.


 

6.2.         Communications with Obligors; Grantors Remain Liable.  (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any Receivables.

 


(B)          UPON THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL NOTIFY OBLIGORS ON THE RECEIVABLES THAT THE RECEIVABLES HAVE BEEN
ASSIGNED TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE AGENTS AND
THE LENDERS AND THAT PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE
ADMINISTRATIVE AGENT.


 


(C)          ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR SHALL
REMAIN LIABLE UNDER EACH RECEIVABLES TO OBSERVE AND PERFORM IN ALL MATERIAL
RESPECTS ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT
THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE
THERETO.  NO AGENT OR LENDER SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY
RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) BY REASON OF OR ARISING OUT OF
THIS AGREEMENT OR THE RECEIPT BY ANY AGENT OR ANY LENDER OF ANY PAYMENT RELATING
THERETO, NOR SHALL ANY AGENT OR ANY LENDER BE OBLIGATED IN ANY MANNER TO PERFORM
ANY OF THE OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR
ANY AGREEMENT GIVING RISE THERETO), TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS
TO THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE
SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY
CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT
OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED
AT ANY TIME OR TIMES.


 

6.3.         Pledged Stock.  (a)  Unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes and to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

 

17

--------------------------------------------------------------------------------



 


(B)                             IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING AND THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO
EXERCISE SUCH RIGHTS TO THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS OR
OTHER PROCEEDS PAID IN RESPECT OF THE INVESTMENT PROPERTY AND MAKE APPLICATION
THEREOF TO THE OBLIGATIONS IN THE ORDER SET FORTH IN SECTION 6.5, AND (II) ANY
OR ALL OF THE INVESTMENT PROPERTY SHALL BE REGISTERED IN THE NAME OF THE
ADMINISTRATIVE AGENT OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR ITS NOMINEE
MAY THEREAFTER EXERCISE (X) ALL VOTING, CORPORATE AND OTHER RIGHTS PERTAINING TO
SUCH INVESTMENT PROPERTY AT ANY MEETING OF SHAREHOLDERS OF THE RELEVANT ISSUER
OR ISSUERS OR OTHERWISE AND (Y) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE AND
SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH
INVESTMENT PROPERTY AS IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE
INVESTMENT PROPERTY UPON THE MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN THE CORPORATE OR OTHER
ORGANIZATIONAL STRUCTURE OF ANY ISSUER, OR UPON THE EXERCISE BY ANY GRANTOR OR
THE ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO SUCH
INVESTMENT PROPERTY, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND
DELIVER ANY AND ALL OF THE INVESTMENT PROPERTY WITH ANY COMMITTEE, DEPOSITARY,
TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND
CONDITIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO ANY GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.

 


(C)                              EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS
EACH ISSUER OF ANY INVESTMENT PROPERTY PLEDGED BY SUCH GRANTOR HEREUNDER TO
(I) COMPLY WITH ANY INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN
WRITING THAT (X) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND (Y) IS OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY
OTHER OR FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT
EACH ISSUER SHALL BE FULLY PROTECTED IN SO COMPLYING, AND (II) UNLESS OTHERWISE
EXPRESSLY PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS WITH RESPECT TO
THE INVESTMENT PROPERTY DIRECTLY TO THE ADMINISTRATIVE AGENT.

 

6.4.                          Proceeds to be Turned Over to Administrative
Agent.  In addition to the rights of the Agents and the Lenders specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, at the request of the Administrative Agent all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor on behalf of the Agents and the Lenders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required).  All Proceeds received by the Administrative Agent
hereunder shall be held by the Administrative Agent in a Collateral Account
maintained under its sole dominion and control.  All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor on behalf of
the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

6.5.                          Application of Proceeds.  At such intervals as may
be agreed upon by the Borrower and the Administrative Agent, or, if an Event of
Default shall have occurred and be

 

18

--------------------------------------------------------------------------------


 

continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

 

First, to pay incurred and unpaid fees, costs and expenses of the Administrative
Agent under the Loan Documents, including, without limitation, the reasonable
fees and expenses of counsel to the Administrative Agent;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts remaining unpaid in respect of the Obligations, pro rata among the
Agents and the Lenders according to the amounts of the Obligations remaining
unpaid to the Agents and the Lenders (including depositing in a cash collateral
account opened by the Administrative Agent, an amount equal to the aggregate
amount of L/C Obligations at the time of application of Proceeds pursuant to
this Section 6.5 and with respect to which the Borrower has not previously made
a deposit into a cash collateral account pursuant to Section 9 of the Credit
Agreement); and

 

Third, any balance of such Proceeds remaining after the then outstanding
Obligations shall have been paid in full, no Letters of Credit shall be
outstanding and the Commitments shall have been terminated shall be paid over to
the Borrower or to whomsoever may be lawfully entitled to receive the same.

 

6.6.                          Code and Other Remedies.  If an Event of Default
shall occur and be continuing, the Administrative Agent, on behalf of the
Lenders, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived to the extent permitted by
applicable law), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Agent or any Lender or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may reasonably deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  Any Agent or any Lender shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in

 

19

--------------------------------------------------------------------------------


 

connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Administrative Agent may elect, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor.  To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Agent or any Lender arising out of the exercise by them of
any rights hereunder.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

6.7.                          Registration Rights.  (a)  If the Administrative
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to Section 6.6, and if in the opinion of the Administrative Agent
it is necessary or advisable to have the Pledged Stock, or that portion thereof
to be sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

 


(B)                             EACH GRANTOR RECOGNIZES THAT THE ADMINISTRATIVE
AGENT MAY BE UNABLE TO EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED STOCK, BY
REASON OF CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR
MORE PRIVATE SALES THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE
OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY
RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC
SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE
SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER.  THE
ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE
PLEDGED STOCK FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO
REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT, OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD AGREE TO DO SO.

 

20

--------------------------------------------------------------------------------



 


(C)                              EACH GRANTOR AGREES TO USE ITS BEST EFFORTS TO
DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE
OR SALES OF ALL OR ANY PORTION OF THE PLEDGED STOCK PURSUANT TO THIS SECTION 6.7
VALID AND BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE
REQUIREMENTS OF LAW.  EACH GRANTOR FURTHER AGREES THAT A BREACH OF ANY OF THE
COVENANTS CONTAINED IN THIS SECTION 6.7 WILL CAUSE IRREPARABLE INJURY TO THE
AGENTS AND THE LENDERS, THAT THE AGENTS AND THE LENDERS HAVE NO ADEQUATE REMEDY
AT LAW IN RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY
COVENANT CONTAINED IN THIS SECTION 6.7 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST
SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY
DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR
A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED UNDER THE CREDIT AGREEMENT.

 

6.8.                          Deficiency.  Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations.

 


SECTION 7.  THE ADMINISTRATIVE AGENT

 

7.1.                          Administrative Agent’s Appointment as
Attorney-in-Fact, etc.  (a)  Each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

 

(I)                                 IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME,
OR OTHERWISE, TAKE POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS,
NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY
RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE
ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED
APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE PURPOSE OF COLLECTING ANY AND
ALL SUCH MONEYS DUE UNDER ANY RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL
WHENEVER PAYABLE;

 

(II)                              IN THE CASE OF ANY INTELLECTUAL PROPERTY,
EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO
EVIDENCE THE AGENTS’ AND THE LENDERS’ SECURITY INTEREST IN SUCH INTELLECTUAL
PROPERTY AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY;

 

(III)                           PAY OR DISCHARGE TAXES AND LIENS LEVIED OR
PLACED ON OR THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY
INSURANCE CALLED FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF
THE PREMIUMS THEREFOR AND THE COSTS THEREOF;

 

21

--------------------------------------------------------------------------------


 

(IV)                          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR
IN SECTION 6.6 OR 6.7, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL; AND

 

(V)                             (1) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT
UNDER ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO
BECOME DUE THEREUNDER DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE
ADMINISTRATIVE AGENT SHALL DIRECT; (2) ASK OR DEMAND FOR, COLLECT, AND RECEIVE
PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR
TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT OF ANY COLLATERAL;
(3) SIGN AND INDORSE ANY INVOICES, FREIGHT OR EXPRESS BILLS, BILLS OF LADING,
STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS, ASSIGNMENTS,
VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY OF THE
COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR PROCEEDINGS AT LAW
OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE COLLATERAL OR
ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN RESPECT OF ANY COLLATERAL;
(5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST SUCH GRANTOR WITH
RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT,
ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR
RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE; (7) ASSIGN ANY
COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE BUSINESS TO WHICH
ANY SUCH COPYRIGHT, PATENT OR TRADEMARK OWNED BY ANY GRANTOR PERTAINS),
THROUGHOUT THE WORLD FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH
MANNER, AS THE ADMINISTRATIVE AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND
(8) GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR
OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE
ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO,
AT THE ADMINISTRATIVE AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR
FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE ADMINISTRATIVE AGENT DEEMS
NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE
ADMINISTRATIVE AGENT’S AND THE LENDERS’ SECURITY INTERESTS THEREIN AND TO EFFECT
THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT
DO.

 

Anything in this Section 7.1 (a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 


(B)                             IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH
ANY OF ITS AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION,
BUT WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.

 


(C)                              THE EXPENSES OF THE ADMINISTRATIVE AGENT
INCURRED IN CONNECTION WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 7.1,
TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE RATE PER ANNUM
AT WHICH INTEREST WOULD THEN BE PAYABLE ON PAST DUE REVOLVING LOANS THAT ARE
BASE RATE LOANS UNDER THE CREDIT AGREEMENT, FROM THE DATE OF PAYMENT BY THE
ADMINISTRATIVE AGENT TO THE DATE REIMBURSED BY THE RELEVANT GRANTOR, SHALL BE
PAYABLE BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT ON DEMAND.

 

22

--------------------------------------------------------------------------------


 


(D)                             EACH GRANTOR HEREBY RATIFIES ALL THAT SAID
ATTORNEYS SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS,
AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN
INTEREST AND ARE IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY
INTERESTS CREATED HEREBY ARE RELEASED.

 

7.2.                          Duty of Administrative Agent.  The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account.  Neither
the Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof, except if such
failure or delay results from their own gross negligence or willful misconduct. 
The powers conferred on the Agents and the Lenders hereunder are solely to
protect the Agents’ and the Lenders’ interests in the Collateral and shall not
impose any duty upon any Agent or any Lender to exercise any such powers.  The
Agents and the Lenders shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

7.3.                          Recording of Financing Statements.  Pursuant to
any applicable law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  Each Grantor authorizes the Administrative Agent to use the
collateral description “all assets” in any such financing statements.  Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.

 

7.4.                          Authority of Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agents and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Agents and the Lenders with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

23

--------------------------------------------------------------------------------



 


SECTION 8.  MISCELLANEOUS

 

8.1.                          Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 11.1 of the Credit Agreement.

 

8.2.                          Notices.  All notices, requests and demands to or
upon the Administrative Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 11.2 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor (other than Holdings)
shall be addressed to such Guarantor at its notice address set forth on Schedule
1.

 

8.3.                          No Waiver by Course of Conduct; Cumulative
Remedies.  No Agent or Lender shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of any Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof.  No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  A waiver by any
Agent or any Lender of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Administrative Agent
or such Lender would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

8.4.                          Enforcement Expenses; Indemnification.  (a)  Each
Guarantor agrees to pay, or reimburse each Lender and Agent for all its costs
and reasonable expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

 


(B)                             EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE
AGENTS AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO,
OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER
TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF
THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

 


(C)                              EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE
AGENTS AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT TO THE EXTENT THE BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO
SECTION 11.5 OF THE CREDIT AGREEMENT.

 

24

--------------------------------------------------------------------------------



 


(D)                             THE AGREEMENTS IN THIS SECTION SHALL SURVIVE
REPAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

8.5.                          Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Agents and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent unless permitted by the Credit Agreement.

 

8.6.                          Set-Off.  Each Grantor hereby irrevocably
authorizes each Agent and each Lender at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor to the extent permitted by applicable law, to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Agent or such Lender to
or for the credit or the account of such Grantor, or any part thereof in such
amounts as such Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to such Agent or such Lender
hereunder and claims of every nature and description of such Agent or such
Lender against such Grantor, in any currency, arising hereunder, under the
Credit Agreement or any other Loan Document to which it is a party, as such
Agent or such Lender may elect, whether or not any Agent or any Lender has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured.  Each Agent and each Lender shall notify such
Grantor promptly of any such set-off and the application made by such Agent or
such Lender of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of each Agent and each Lender under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which such Agent or such Lender may have.

 

8.7.                          Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

8.8.                          Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9.                          Section Headings.  The Section headings used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

8.10.                    Integration.  This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Agents and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Agent

 

25

--------------------------------------------------------------------------------


 

or any Lender relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

8.11.                    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

8.12.                    Submission To Jurisdiction; Waivers.  Each Grantor
hereby irrevocably and unconditionally:

 


(A)                              SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 


(B)                             CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY
BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO
PLEAD OR CLAIM THE SAME;

 


(C)                              AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH GRANTOR (OTHER THAN THE BORROWER AND HOLDINGS) AT ITS ADDRESS REFERRED TO
ON SCHEDULE 1, OR IN THE CASE OF THE BORROWER AND HOLDINGS, AT THEIR RESPECTIVE
ADDRESSES REFERRED TO IN SECTION 11.2 OF THE CREDIT AGREEMENT, OR AT SUCH OTHER
ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
HERETO;

 


(D)                             AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 


(E)                              WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR  RECOVER IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

8.13.                    Acknowledgements.  Each Grantor hereby acknowledges
that:

 


(A)                              IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY;

 


(B)                             NO AGENT OR LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE GRANTORS, ON THE ONE HAND, AND THE AGENTS AND LENDERS, ON THE OTHER HAND, IN
CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

 

26

--------------------------------------------------------------------------------



 


(C)                              NO JOINT VENTURE IS CREATED HEREBY OR BY THE
OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE LENDERS OR AMONG THE GRANTORS AND THE LENDERS.

 

8.14.                    Additional Grantors.  Each Subsidiary of Holdings that
is required to become a party to this Agreement pursuant to Section 7.9 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto.

 

8.15.                    Releases.  (a)  At such time as the Loans, the
Reimbursement Obligations and the other Obligations (other than Hedge Agreement
Obligations) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding (other than any such Letters of
Credit that the applicable Issuing Lender or Issuing Lenders shall, in its sole
discretion, permit to remain outstanding, but shall release the Revolving
Lenders from their participations therein), the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

 


(B)                             IF ANY OF THE COLLATERAL SHALL BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED
BY THE CREDIT AGREEMENT (OTHER THAN TO A LOAN PARTY), THE COLLATERAL SHALL BE
AUTOMATICALLY RELEASED FROM THE LIENS CREATED HEREBY.

 


(C)                              AT THE REQUEST AND SOLE EXPENSE OF THE
BORROWER, A GUARANTOR (OTHER THAN HOLDINGS) SHALL BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER AND THE COLLATERAL OF SUCH GUARANTOR SHALL BE
AUTOMATICALLY RELEASED FROM THE LIENS CREATED HEREBY UPON THE CONSUMMATION OF
ANY TRANSACTION PERMITTED BY THE CREDIT AGREEMENT AS A RESULT OF WHICH SUCH
GUARANTOR CEASES TO BE A SUBSIDIARY OF HOLDINGS.

 


(D)                             AT THE REQUEST AND SOLE EXPENSE OF ANY GRANTOR
FOLLOWING ANY SUCH TERMINATION OR RELEASE PURSUANT TO PARAGRAPH (A) , (B) OR
(C), THE ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER TO SUCH GRANTOR ANY
COLLATERAL HELD BY THE ADMINISTRATIVE AGENT HEREUNDER, AND EXECUTE AND DELIVER
TO SUCH GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION OR RELEASE, WITHOUT RECOURSE OR WARRANTY BY THE
ADMINISTRATIVE AGENT.

 

8.16.                    WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE
OF THE BENEFITS HEREOF, EACH AGENT AND EACH LENDER, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,

 

 

 

By:

/s/ DeWayne E. Laird

 

 

Name: DeWayne E. Laird

 

 

Title:   Vice President

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

AUTOTOTE ENTERPRISES, INC.,

 

 

by

 

 

 

  /s/ DeWayne E. Laird

 

 

  Name: DeWayne E. Laird

 

 

  Title:   Vice President

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

SCIENTIFIC GAMES CORPORATION,

 

 

by

 

 

 

  /s/ DeWayne E. Laird

 

 

  Name:

DeWayne E. Laird

 

 

  Title:

Vice President and Chief

 

 

 

Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

SCIENTIFIC GAMES HOLDINGS CORP.,

 

 

by

 

 

 

  /s/ DeWayne E. Laird

 

 

  Name: DeWayne E. Laird

 

 

  Title:   Vice President

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

MDI ENTERTAINMENT, LLC,

 

 

by

SCIENTIFIC GAMES INTERNATIONAL,
INC., as its sole member

 

 

 

 

 

  /s/ Ira H. Raphaelson

 

 

  Name:

Ira H. Raphaelson

 

 

  Title:

Vice President, General Counsel and Secretary

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

SCIENTIFIC GAMES RACING, LLC,

 

 

by

 

 

 

  /s/ Ira H. Raphaelson

 

 

  Name:

Ira H. Raphaelson

 

 

  Title:

Vice President, General Counsel

 

 

 

and Secretary

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

TRACKPLAY LLC,

 

 

by

SCIENTIFIC GAMES RACING, LLC, as
its sole member

 

 

 

 

 

  /s/ Ira H. Raphaelson

 

 

  Name:

Ira H. Raphaelson

 

 

  Title:

Vice President, General Counsel and Secretary
of Scientific Games International, Inc.,
its sole member

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

SG RACING, INC.,

 

 

by

 

 

 

  /s/ DeWayne E. Laird

 

 

  Name: DeWayne E. Laird

 

 

  Title:   Vice President and Treasurer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

SCIENTIFIC GAMES products, INC.,

 

 

by

 

 

 

  /s/ DeWayne E. Laird

 

 

  Name: DeWayne E. Laird

 

 

  Title:   Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

SCIENTIFIC GAMES SA INC.,

 

 

by

 

 

 

  /s/ DeWayne E. Laird

 

 

  Name: DeWayne E. Laird

 

 

  Title:   Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

AUTOTOTE GAMING, INC.,

 

 

 

by

 

 

 

  /s/ DeWayne E. Laird

 

 

  Name:

DeWayne E. Laird

 

 

  Title:

Vice President and Chief Financial
Officer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Annex I

to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                               , 200  , made by
                                                        , a
                                corporation (the “Additional Grantor”), in favor
of JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Scientific Games International, Inc. (the “Borrower”), Scientific Games
Corporation (“Holdings”), the Lenders, the Administrative Agent and other
entities party thereto have entered into a Credit Agreement, dated as of June 9,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Guarantee and Collateral Agreement, dated as of June 9, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Agents and the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth on Schedules                            * to
the Guarantee and Collateral Agreement.  The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as of the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.

 

--------------------------------------------------------------------------------

*              Refer to each Schedule which needs to be supplemented.

 

--------------------------------------------------------------------------------


 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex II
to
Guarantee and Collateral Agreement

 

[FORM OF] PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of June 9, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Scientific Games International, Inc., a Delaware corporation (the
“Borrower”), Scientific Games Corporation, a Delaware corporation (“Holdings”),
the lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement or the Guarantee and Collateral
Agreement referred to therein, as applicable.

 

The undersigned, a Financial Officer and a Legal Officer, respectively, of the
Borrower, hereby certify to the Administrative Agent and each other Secured
Party as follows:

 

1.             Names.  (a)   The exact legal name of each Grantor, as such name
appears in its respective certificate of formation, is as set forth on Schedule
1(a).

 

(b)  Set forth on Schedule 1(b) is each other legal name each Grantor has had in
the past five years, together with the date of the relevant change.

 

(c)  Except as set forth on Schedule 1(c) hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years.  Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization.

 

(d)  Set forth on Schedule 1(d) is a list of all other names (including trade
names or similar appellations) used by each Grantor or any of its divisions or
other business units in connection with the conduct of its business or the
ownership of its properties at any time during the past five years.

 

(e)  Set forth on Schedule 1(e) is the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization.

 

(f)  Set forth on Schedule 1(f) is the Federal Taxpayer Identification Number of
each Grantor.

 

2.  Current Locations.  (a)  The chief executive office of each Grantor is
located at the address set forth on Schedule 2(a).

 

(b)  Set forth on Schedule 2(b) opposite the name of each Grantor are all
locations where such Grantor maintains any books or records relating to any
Accounts Receivable (with each location at which chattel paper, if any, is kept
being indicated by an “*”).

 

3

--------------------------------------------------------------------------------


 

(c)  The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below on Schedule 2(c).

 

(d) Set forth on Schedule 2(d) opposite the name of each Grantor are all the
locations where such Grantor maintains any Equipment or other Collateral not
identified above.

 

(e)  No Grantor maintains places of business at locations other than those
identified in paragraph (a), (b), (c) or (d) above.

 

(f)  Persons other than such Grantor that have possession of any of the
Collateral of such Grantor as indicated on Schedule 2(f).

 

3.  Unusual Transactions.  All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

 

4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office identified with respect to such Grantor in
Section 2(c) hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

 

5.  UCC Filings.  Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2(c) hereof.

 

6.  Schedule of Filings.  Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

 

7.  Stock Ownership and other Equity Interests.  Attached hereto as Schedule 7
is a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of Holdings and each Subsidiary and the record and beneficial owners of
such stock, partnership interests, membership interests or other equity
interests.

8.  Debt Instruments.  Attached hereto as Schedule 8 is a true and correct list
of all promissory notes and other evidence of indebtedness held by a Grantor
that are required to be pledged under the Guarantee and Collateral Agreement.

 

9.  Mortgage Filings.  Attached hereto as Schedule 9 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must

 

4

--------------------------------------------------------------------------------


 

be filed or recorded in order for the Administrative Agent to obtain a perfected
security interest therein.

 

10.  Intellectual Property.  Attached hereto as Schedule 10(A) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth all Patents and Trademarks owned by any Grantor, including the
name of the registered owner and the registration or application number and the
Patent Licenses and Trademark Licenses owned by any Grantor. Attached hereto as
Schedule 10(B) in proper form for filing with the United States Copyright Office
is a schedule setting forth all of each Grantor’s Copyrights, including the name
of the registered owner, the registration number and the registration date of
each Copyright, and the Copyright Licenses owned by any Grantor.

[This space left intentionally blank]

 

5

--------------------------------------------------------------------------------